J-S56043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 AMILCAR RIVAS-RIVERA,                   :
                                         :
                   Appellant             :        No. 434 MDA 2018

               Appeal from the PCRA Order February 16, 2018
             in the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0000099-2012,
            CP-36-CR-0000100-2012, CP-36-CR-0000101-2012,
            CP-36-CR-0000102-2012, CP-36-CR-0000108-2012,
                          CP-36-CR-0000120-2012

BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED DECEMBER 03, 2018

      Amilcar Rivas-Rivera (“Rivas-Rivera”), pro se, appeals from the Order

dismissing his third Petition for relief filed pursuant to the Post Conviction

Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On February 6, 2013, Rivas-Rivera entered an open guilty plea to 54

felony charges related to a spree of burglaries in September and October of

2011. The trial court sentenced Rivas-Rivera to an aggregate prison term of

15 to 30 years. Rivas-Rivera filed a timely Motion to Modify, which was denied

on February 26, 2013. Rivas-Rivera did not file an appeal.

      Rivas-Rivera thereafter timely filed a PCRA Petition, which was denied.

This Court affirmed the denial, and our Supreme Court denied allowance of

appeal. See Commonwealth v. Rivas-Rivera, 12 A.3d 1138 (Pa. Super.
J-S56043-18


2015), appeal denied, 130 A.3d 1289 (Pa. 2015).                Rivas-Rivera filed a

second PCRA Petition, which was dismissed as untimely filed.               This Court

affirmed the dismissal, our Supreme Court denied allowance of appeal, and

the   Supreme      Court    of   the   United    States   denied   certiorari.   See

Commonwealth v. Rivas-Rivera, 161 A.3d 382 (Pa. Super. 2017)

(unpublished memorandum), appeal denied, 181 A.3d 283 (Pa. 2018), cert.

denied, Rivas-Rivera v. Pennsylvania, 2018 WL 3744485 (2018).

       Rivas-Rivera filed the instant PCRA Petition on December 5, 2017.

Subsequently, the PCRA court issued a Pa.R.Crim.P. 907 Notice. On February

16, 2018, the PCRA court dismissed Rivas-Rivera’s third Petition as untimely.1

Rivas-Rivera filed a timely Notice of Appeal, and a Pa.R.A.P. 1925(b) Concise

Statement.

       On appeal, Rivas-Rivera raises the following questions for our review:

    1. Whether an illegal sentence in the context of time credit is a
       patent and obvious error?

    2. Whether the [PCRA] court retains jurisdiction to correct a patent
       and obvious error that it has made specifically in the context of
       time credit, [notwithstanding] any jurisdictional requirements?
____________________________________________


1 We note that Rivas-Rivera’s appeal from the dismissal of his second PCRA
Petition was pending at the time he filed the instant Petition. However, the
PCRA court did not decide Rivas-Rivera’s current PCRA Petition until our
Supreme Court denied allowance of appeal on Rivas-Rivera’s second PCRA
Petition. See Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000) (noting
that “an appellant’s PCRA appeal is pending before a court, a subsequent PCRA
petition cannot be filed until the resolution of review of the pending PCRA
petition by the highest state court in which review is sought, or upon the
expiration of the time for seeking such review.”). Thus, we will address Rivas-
Rivera’s current Petition.

                                           -2-
J-S56043-18



   3. Whether 42 Pa.C.S.A. § 5505 or the PCRA time requirement
      impinge [on] the [PCRA] [court’s] inherent power to correct a
      [patent] and obvious error in the context of time credit?

   4. Whether the [PCRA] court abused its discretion when it dismissed
      [Rivas-Rivera’s] third PCRA Petition as untimely and meritless []
      despite [] its power to correct a [patent] and obvious error in the
      context of time credit?

   5. Because [Rivas-Rivera] met the [sixty-day] requirement found in
      42 Pa.C.S.A. § 9545(2) and one of the three timeliness exceptions
      outlined in 42 Pa.C.S.A. § 9545, did the [PCRA] court commit legal
      error when deciding that [Rivas-Rivera] did not invoke [any] of
      the 42 Pa.C.S.A. § 9545 requirements[,] including the [sixty-day]
      requirement?

   6. Because 61 Pa.C.S.A. § 4503’s list that disqualifies offenses which
      include[] both violent and not potentially non-violent crimes does
      not include burglary, did the trial court [have] the authority to
      deny [Rivas-Rivera’s] RRRI?

Brief for Appellant at 4 (capitalization and numbering corrected).

      “On appeal from the [dismissal] of PCRA relief, our standard of review

calls for us to determine whether the ruling of the PCRA court is supported by

the record and free of legal error.” Commonwealth v. Nero, 58 A.3d 802,

805 (Pa. Super. 2012) (citation omitted).

      Initially, under the PCRA, any PCRA petition “shall be filed within one

year of the date the judgment becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). A

judgment of sentence becomes final “at the conclusion of direct review,

including discretionary review in the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.”   Id. § 9545(b)(3). The PCRA’s

timeliness requirements are jurisdictional in nature and a court may not


                                     -3-
J-S56043-18


address the merits of the issues raised if the PCRA petition was not timely

filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Here, Rivas-Rivera did not file an appeal following the denial of his

Motion to Modify. Thus, his judgment of sentence became final on March 28,

2013, after the 30-day period to appeal to this Court had expired.        See

Pa.R.A.P. 903(a). Thus, Rivas-Rivera’s instant Petition, filed on December 5,

2017, is patently untimely.

      However, Pennsylvania courts may consider an untimely petition where

the petitioner pleads and proves one of the three exceptions set forth at 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).   Any PCRA petition invoking one of these

exceptions “shall be filed within 60 days of the date the claim could have been

presented.” Id. § 9545(b)(2); see also Albrecht, 994 A.2d at 1094.

      Here, Rivas-Rivera does not properly invoke any of the three exceptions




                                     -4-
J-S56043-18


at 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).2          Because Rivas-Rivera did not

successfully invoke any of the three exceptions necessary to circumvent the

PCRA’s timeliness requirement, we lack jurisdiction to address the merits of

his claims on appeal.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/03/2018




____________________________________________


2  We note that Rivas-Rivera attempts to invoke the newly-discovered fact
exception, relying upon Commonwealth v. Cullen-Doyle, 164 A.3d 1239,
1244 (Pa. 2017) (stating that a single first-degree burglary conviction was
insufficient to evidence a history of present or past violent behavior such that
the defendant was ineligible for RRRI). However, judicial decisions do not
trigger the newly discovered facts exception. See Commonwealth v. Watts,
23 A.3d 980 (Pa. 2011) (holding that “decisional law does not amount to a
new ‘fact’ under section 9545(b)(1)(ii) of the PCRA.”). Further, Rivas-Rivera
filed the instant Petition on December 5, 2017, well over 60 days after July
20, 2017, the date that Cullen-Doyle was decided. See Commonwealth v.
Boyd, 923 A.2d 513, 517 (Pa. Super. 2007) (stating that “the sixty-day period
[under section 9545(b)(2)] begins to run upon the date of the underlying
judicial decision.”). Moreover, there must be jurisdiction to invoke a legality
of sentence claim. See Commonwealth v. Miller, 102 A.3d 988, 995 (Pa.
Super. 2014) (noting that “a legality [of sentence] claim may [] be lost should
it be raised ... in an untimely PCRA petition for which no time-bar exception
applies, thus depriving the court of jurisdiction over the claim.”).

                                           -5-